Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5,6,9,10,13,14,17,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Chafle et al. (USPN 20170068721A1) in view of Talwadker et al. (USPN 20170083390A1) in further view of Allen et al. (USPN 20150066814A1).
As per claims 1,9,17, Chafle et al. discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a computer, cause the computer to perform a method for automated problem diagnosis, the method comprising: analyzing telemetry data of a system to identify a set of time ranges during which the telemetry data exhibits anomalous behavior (paragraphs 0024 – discloses logs with timestamps, 0047 – discloses log generated within a predetermined time range); 
extracting, from a set of log entries generated by the system, a subset of log entries having a timestamp that is in one of the time ranges in set of time ranges (paragraph 0047 - discloses log generated within a predetermined time range); 

Chafle et al. fails to explicitly state searching a knowledge database by using the human-readable text to identify one or more solutions to resolve the one or more problems in the system. 
Chafle et al. discloses looking at incidents to determine a cause and a proper measure to be taken in paragraph 0052 and historical incidents with their solutions are disclosed in paragraph 0049.
	Talwadker et al. discloses searching a knowledge database by using the human-readable text to identify one or more solutions to resolve the one or more problems in the system in paragraph 0018.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have searching a knowledge database by using the human-readable text to identify one or more solutions to resolve the one or more problems in the system. A person of ordinary skill in the art would have been motivated to have searching a knowledge database by using the human-readable text to identify one or more solutions to resolve the one or more problems in the system because faults are able to be corrected by a database storing remedial actions for each fault detected.
Chafle et al. and Talwadker et al. fail to explicitly state calculating, by using natural language processing, a sentiment score for each log entry in the subset of log 
Chafle et al. discloses logs of incidents in paragraphs 0024 and 0047 and represented by a ticket of various content as needed as disclosed in paragraph 0026.
Allen et al. discloses calculating, by using natural language processing, a sentiment score for each log entry in the subset of log entries in (paragraph 0004 – natural language processing; paragraph 0053 – data log entries are associated with sentiment score); using the sentiment scores to identify a subset of the subset of log entries that has a likelihood to be associated with one or more problems in the system. (paragraph 0041, lines 18-24 – identifying logs entries with high sentiment scores which are more likely to be related to a problem).  

As per claims 2,10, Chafle et al. discloses wherein said analyzing telemetry data of the system comprises using self-similarity analysis of a time series of a system variable (paragraph 0026 - discloses logs with timestamps, 0047 – discloses log generated within a predetermined time range). 

As per claims 5,13,19, Chafle et al. discloses wherein prior to said analyzing the telemetry data of the system, the method comprises receiving the telemetry data and the set of log entries from a user via a support portal (paragraph 0047 - discloses log generated within a predetermined time range).

.

Claims 3,11 are rejected under 35 U.S.C. 103 as being unpatentable over Chafle et al. (USPN 20170068721A1) in view of Talwadker et al. (USPN 20170083390A1) in view of Allen et al. (USPN 20150066814A1) in further view of Nagura et al. (USPN 20160004582A1),
As per claims 3,11, Chafle et al., Talwadker et al., and Allen et al. fail to explicitly state wherein said analyzing telemetry data of the system comprises detecting when a system variable value is outside a normal operating range. 
Chafle et al. discloses generating machine data and severity of events in (paragraphs 0024 – discloses machine data, 0026 – discloses severity information).
	Nagura et al. discloses analyzing telemetry data of the system comprises detecting when a system variable value is outside a normal operating range in paragraphs 0075,0076 – these paragraphs describe values exceeding thresholds for system components.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have analyzing telemetry data of the .

Claims 4,12,18 are rejected under 35 U.S.C. 103 as being unpatentable over Chafle et al. (USPN 20170068721A1) in view of Talwadker et al. (USPN 20170083390A1) in view of Allen et al. (USPN 20150066814A1) in further view of Ambichl et al. (USPN 20170075749A1).
As per claims 4,12,18, Chafle et al., Talwadker et al., and Allen et al. fail to explicitly state wherein said analyzing telemetry data of the system comprises detecting anomalous behavior based on calculating a discrepancy between (1) a piecewise linear model of mutual dependence between two system variables that is created based on historical data, and (2) measured values of the two system variables in the telemetry data.
Chafle et al. discloses a configuration management database that tracks the relationship between components in paragraph 0023 and the generation of machine data in paragraph 0024.
Ambichl et al. discloses analyzing telemetry data of the system comprises detecting anomalous behavior based on calculating a discrepancy between (1) a piecewise linear model of mutual dependence between two system variables that is created based on historical data, and (2) measured values of the two system variables 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have analyzing telemetry data of the system comprises detecting anomalous behavior based on calculating a discrepancy between (1) a piecewise linear model of mutual dependence between two system variables that is created based on historical data, and (2) measured values of the two system variables in the telemetry data. A person of ordinary skill in the art would have been motivated to have analyzing telemetry data of the system comprises detecting anomalous behavior based on calculating a discrepancy between (1) a piecewise linear model of mutual dependence between two system variables that is created based on historical data, and (2) measured values of the two system variables in the telemetry data because determining abnormal behaviors amongst dependent components is a known type of determination.

Claims 7,15 are rejected under 35 U.S.C. 103 as being unpatentable over Chafle et al. (USPN 20170068721A1) in view of Talwadker et al. (USPN 20170083390A1) in view of Allen et al. (USPN 20150066814A1) in further view of Noel et al. (USPN 20140074850A1)
As per claims 7,15, Chafle et al., Talwadker et al., and Allen et al. fail to explicitly state the telemetry data of the system comprises processor utilization, memory usage, disk load, and network traffic metrics, and wherein the set of log entries comprises 
	Chafle et al. discloses generating machine data and severity of events in paragraphs 0024,0026.
Noel et al. discloses the telemetry data of the system comprises processor utilization, memory usage, disk load, and network traffic metrics (paragraph 0094 -  discloses machine data generated by these components), and wherein the set of log entries comprises notifications, warnings, errors, and alarms generated by processes executing on the system in (paragraphs 0112 – discloses event severity levels, 0130 – discloses processes).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the telemetry data of the system comprises processor utilization, memory usage, disk load, and network traffic metrics, and wherein the set of log entries comprises notifications, warnings, errors, and alarms generated by processes executing on the system. A person of ordinary skill in the art would have been motivated to have the telemetry data of the system comprises processor utilization, memory usage, disk load, and network traffic metrics, and wherein the set of log entries comprises notifications, warnings, errors, and alarms generated by processes executing on the system because these are types of data indicated in the machine data and types of information contained in the machine data.



Allowable Subject Matter
Claims 8,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments and amendments with respect to the rejection(s) of claim(s) 1,9,17 under 35 USC 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of Allen et al. Please see the above rejection.
Applicant’s arguments and amendments with respect to the rejection(s) of claim(s) 8,16 under 35 USC 103 have been fully considered. The amendments have been fully considered and are persuasive. Therefore, these claims are now object to and considered allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Yolanda L Wilson/Primary Examiner, Art Unit 2113